Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.




I. ALLOWABLE SUBJECT MATTER
Claims 5, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


II. CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT to a process, machine, manufacture or composition of 



III. CLAIM INTERPRETATION - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “source image reception control section”,  “distorted image generation section”, “partially distorted image storage section”, and “image display control section”, “data transfer control section”, “user posture calculation section”, “user posture storage section”, view screen projection determination section, “user controller instruction reception control section” “user controller input value storage section”  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “source image reception control section” (Para 0076-0081 functional blocks of an image processing device 128),  “distorted image generation section” (Para 0076-0081 functional blocks of an image processing device 128), “partially distorted image storage section” (Para 0076-0081 functional blocks of an image processing device 128), and “image display control section” (Para 0076-0081 functional blocks of an image processing device 128), “data transfer control section” (Para 0076-0081 functional blocks of an image processing device 128), “user posture calculation section” (Para 0076-0081 functional blocks of an image processing device 128), “user posture storage section” (Para 0076-0081 functional blocks of an image processing device 128), view screen projection determination section, “user controller instruction reception control section” (Para 0076-0081 functional blocks of an image processing device 128) “user controller input value storage section” (Para 0076-0081 functional blocks of an image processing device 128)  (Para 0076-0081 functional blocks of an image processing device 128 which include GPU CPU handshake controller display controller and buffer memory)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


IV. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bickerstaff et al.  US 20160035140 in view of Holland et al US20170323419.

Consider claim 1. Bickerstaff discloses an image generation device that generates a display image ([0133] fig  27 games console 2000) to be viewed through an eyepiece disposed in front of a display panel ([0133] user wearing HMD [0134] arranged to display images generated by games console 2000), the image generation device comprising: 
a source image reception control section that receives a source image ([0134 USB socket which connects gaming console to the HMD and provides power and signals to HMD] ; 
a distorted image generation section that generates data on pixels in a display image obtained by giving the source image a distortion corresponding to the eyepiece ([0142] image is pre-distorted in such a way that when it is displayed to the user of the display device it will appear as a flat image. [0177] distort image to display on HMD [224] fig 39 processor 321. Note: Processing can be carried out by any of the processors shown in fig 39]; 
a partially distorted image storage section that stores the data on the pixels in an order of data generation ([0189] buffer stores a distorted image to compensate for the HMD optics. [0190] buffer 180 contain whole generated image or only a few rows of pixels e.g. a few most recent rows at any time); and
 an image display control section that (fig 39 processor 321), outputs the stored data to the display panel ([0185] images is displayed to the user of the HMD [192] HMD is then able to read image data form the buffer and display it)

Bickerstaff does not however disclose whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section.
Holland however discloses the whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section (see fig 3 display control unit [0056] data stored in pixel buffer will be adequate to prevent an underrun condition assuming contoured processing of pixel data at a given rate. [0084] fig 7 shows threshold 710 for escalating QoS level of pixel fetch requests, the display control unit will escalate the priority level of the pixel fetch requests to a higher level to prevent a buffer underrun from occurring.).
the whenever data on a predetermined number of pixels smaller than a total number of pixels in the display image is stored in the partially distorted image storage section Furthermore, both Bickerstaff and Holland use and disclose similar functionality (i.e., display stream of data in buffer memory with low latency) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Bickerstaff as modified by Holland disclose the image generation device according to claim 1, wherein the distorted image generation section generates the data on the pixels in the display image by referencing a map indicating (see  Bickerstaff fig 35-37 mapping unit), on an image plane, a positional relationship between pixels in a distorted display image stored in a storage section and pixels in the source image or by calculating the positional relationship (Bickerstaff fig 36 and 37 Convert Yaw to pixel shift data. [0184] transition of pixel in horizontal and vertical directions [0189-192] address mapping).

Consider claim 3. Bickerstaff as modified by Holland disclose the image generation device according to claim 1, further comprising: 
a data transfer control section (Bickerstaff fig 39  [0224]) that, whenever data on the predetermined number of pixels is stored in the partially distorted image storage section, exercises control so as to transmit the data (Holland display control unit, Bickerstaff [0185 image is displayed to the user of HMD]).
Motivation to combine is similar to claim 1.

Consider claim 4. Bickerstaff as modified by Holland disclose the image generation device according to claim 1, further comprising: 
a user posture calculation section that acquires information regarding a posture of a head of a user wearing a head-mounted display having the display panel (Bickerstaff fig 9 required image position detector which uses image data and motion sensor data); 
a user posture value storage section that stores the acquired information regarding the posture of the head of the user (Bickerstaff fig 35 and 36  and fig 39 buffer or memory 322 ); and a view screen projection determination section that sets a view screen configured to define a plane of the display image in accordance with the posture of the head of the user (Bickerstaff fig 32 and fig 37 ), wherein the distorted image generation section gives the distortion to an image projected on the view screen (Bickerstaff fig 33 steps 1300-1330).


image generation device according to claim 1, wherein the source image is an undistorted image generated for display on a flat-panel display (Bickerstaff [0142] flat image).

Claim 16 is rejected for similar reasons to claim 1.
Claim 17 is rejected for similar reasons to claim 1 where the computer programs is(Bickerstaff [0125 the processing may be carried out by appropriate programmable hardware operating under software control, [0229]  The techniques described above may be implemented in hardware, software or combinations of the two)


2.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bickerstaff et al.  US 20160035140 in view of Holland et al US20170323419 and further in view of Bates et al.  US 20170329136.

Consider claim 6. Bickerstaff as modified by Holland disclose the image generation device according to claim 2, but do not disclose wherein the map indicates the positional relationship at discrete positions having fewer pixels than the display image, and wherein, based on a positional relationship obtained by interpolating the positional relationship indicated by the map, the distorted image generation section generates data on all pixels in the display image.
Bates however discloses wherein the map indicates the positional relationship at discrete positions having fewer pixels than the display image, and wherein, based on a positional relationship obtained by interpolating the positional relationship indicated by the map, the distorted image generation section generates data on all pixels in the display image ( [0021] IPD interpupillary [0036] hen a measured pupil position is between two of the set of pupil positions, a pre-distortion map can be determined by interpolating between the two pre-distortion maps corresponding to the two pupil positions. In some examples, pupil location offsets of 10 pixels are used).

Bickerstaff as modified by Holland contains a "base" device/method of display device.  Bates contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Bates could have been applied in the same way to the "base" device/method of Bickerstaff as modified by Holland and the results would have been predictable and resulted in wherein the map indicates the positional relationship at discrete positions having fewer pixels than the display image, and wherein, based on a positional relationship obtained by interpolating the positional relationship indicated by the map, the distorted image generation section generates data on all pixels in the display image. Furthermore, both Bickerstaff as modified by Holland and Bates use and disclose similar functionality (i.e., display stream of data in buffer memory with low latency) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


e image generation device according to claim 6, wherein the distorted image generation section generates the data on the pixels in the display image from the source image by combining a transformation based on the map determined by a structure of the eyepiece with a transformation based on a parameter not indicated by the map (Bates ( [0021] IPD interpupillary [0036] when a measured pupil position is between two of the set of pupil positions, a pre-distortion map can be determined by interpolating between the two pre-distortion maps corresponding to the two pupil positions. In some examples, pupil location offsets of 10 pixels are used).
Motivation to combine is similar to claim 6.

Consider claim 8. Bickerstaff as modified by Holland and Bates disclose the image generation device according to claim 7, wherein the distorted image generation section performs transformation by using at least either one of a pupillary distance of a user and the distance between the display panel and eyes of the user as the parameter not indicated by the map(Bates ( [0021] IPD interpupillary [0036] hen a measured pupil position is between two of the set of pupil positions, a pre-distortion map can be determined by interpolating between the two pre-distortion maps corresponding to the two pupil positions. In some examples, pupil location offsets of 10 pixels are used).
Motivation to combine is similar to claim 6.

3.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bickerstaff et al.  US 20160035140 in view of Holland et al US20170323419 and further in view of Lee et al. US 20160328882.

 Head Mounted Display ( Bickerstaff fig 27 HMD [0133] and image generation device (Bickerstaff HMD [224] fig 39 processor 321. Note: Processing can be carried out by any of the processors shown in fig 39]); 
Bickerstaff as modified by Holland however do not disclose the display panel that sequentially display data outputted from the image generation device.
Lee however discloses The display panel that sequentially display data outputted from the image generation device (para 0053 -0054 the display controller 806 sequentially accesses the buffered pixel rows from the pixel row buffer 505 and drives the corresponding row in a right-side region 812 of the display device 808 (or a separate right-side display) in raster scan order. )

Bickerstaff as modified by Holland contains a "base" device/method of display device.  Lee contains a "comparable" device/method of display device that has been improved in the same way as the claimed invention.  The known "improvement" of Lee could have been applied in the same way to the "base" device/method of Bickerstaff as modified by Holland and the results would have been predictable and resulted in the display panel that sequentially display data outputted from the image generation device. Furthermore, both Bickerstaff as modified by Holland and Lee use and disclose similar functionality (i.e., display stream of data in buffer memory with low latency) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.


Claim 13 is rejected for similar reasons to claim 12 with additional limitations as follows: where Content processing system is shown in Bickerstaff fig 27 HMD controller and gaming console [0133] and a content processing device that generate the source image and transmits the generated source image to the head mounted display (Bickerstaff [0134 USB socket which connects gaming console to the HMD and provides power and signals to HMD]; ([0133] user wearing HMD [0134] arranged to display images generated by games console 2000),

Consider claim 14. Bickerstaff as modified by Holland and Lee disclose the content processing system according to claim 13, wherein, when a source image transmitted from the content processing device is displayable as is, the image display control section outputs data on the source image to the display panel (Bickerstaff [0142] flat image).

Consider claim 15. Bickerstaff as modified by Holland and Lee disclose the content processing system according to claim 13, wherein, at a time point when data on pixels in rows of a frame of the source image transmitted from the content processing device is acquired as necessary for determining one row of pixel values of the display image, the distorted image generation section starts a process of generating data on the one row of pixels (Bickerstaff [0190] buffer 180 contain whole generated image or only a few rows of pixels e.g. a few most recent rows at any time. The number of rows stored could be linked to the expected or allowable maximum pitch change of the HMD in the processing time of the image).




V. CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 02/04/2021Primary Examiner, Art Unit 2692